DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TILED LIGHT EMITTING DIODE DISPLAY PANEL HAVING DIFFERENT RESISTANCE PER UNIT LENGTH SIGNAL LINES.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 allowed.

Reasons for Allowance
Claim 1, Bower et al (U.S. Patent Pub. No. 2017/0025593) discloses a tiled light emitting diode (LED) display panel (fig. 8), comprising: 
a plurality of flexible back plates (18) arranged in tiles, wherein each of the flexible back plates has a first side (bottom side) and a second side (top side) opposite to each other, and has a plurality of through holes (vias 19) formed thereon, (figs. 8 and 2b, [0079]); 
a pixel array (38) formed by a plurality of LEDs (32, 34 and 36) on the flexible back plates (i.e. LEDs 32, 34 and 36 face the bottom side of insulating layer 18), collectively defining a plurality of pixels, wherein each of the pixels comprises one of the LEDs and thin-film transistor (TFT) circuits (62) disposed on the first side of a corresponding one of the flexible back plates, (figs. 4-5, 8-9, [0084 and 0090]); 
a printed circuit board (PCB) (12) disposed at the second side of the flexible back plates (18), wherein the PCB has a third side (bottom side) and a fourth side (top side) opposite to each other, and the third side of the PCB faces the second side of the flexible back plates, (fig. 8, [0086]); 
a plurality of signal lines (i.e. lines connected to connections 27) formed on the third side of the PCB, (fig. 8, [0086]); 
(fig. 2b, [0079-0081 and 0084]); and 
a plurality of conductive structures (20) formed in the through holes (19), wherein the sub signal lines (17) are electrically connected to the corresponding signal lines (27) via the conductive structures (20), (fig. 8, [0079 and 0104]),

However, none of the prior art of record teaches alone or in combination the limitation “wherein a resistance per unit length of each of the sub signal lines formed on each of the flexible back plates is greater than a resistance per unit length of the PCB and the signal lines formed thereon,” as recited in claim 1.

Claims 2-16 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1. 

Claim 17, Bower discloses everything as specified above in claim 1.
However, none of the prior art of record teaches “wherein for a respective through hole of the through holes, one of the TFT circuits corresponding to the respective through hole and a respective conductive structure of the conductive structures corresponding to the respective through hole is formed with a hole corresponding to the respective through hole,” as recited in claim 17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rotzoll et al (U.S. Patent Pub. No. 2019/0027534) discloses an ILED displays with substrate holes.

Kim et al (U.S. Patent Pub. No. 2019/0191574) discloses tiled display device and tilting apparatus therefor.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LONG D PHAM/           Primary Examiner, Art Unit 2691